                 3:18-cv-01792-JMC               Date Filed 05/27/20          Entry Number 80        Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina



                          Randy King
                           Plaintiff
                              v.                                            Civil Action No.     3:18-01792-JMC

   Barbara Barrett, Secretary, Department of the Air
                         Force
                      Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of      %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the Plaintiff shall take nothing of the Defendant and the Plaintiff’s complaint is dismissed without prejudice.

This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The issues having been
reviewed by the Honorable Paige J. Gossett, United States Magistrate Judge, who recommended in her Report and
Recommendation that this action be dismissed.


                                                                           CLERK OF COURT
Date: May 27, 2020
                                                                                               s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
